17‐47 
Willis v. Cty. Of Onondaga 
 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                          

                              SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 31st day of January, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   PETER W. HALL, 
                   CHRISTOPHER F. DRONEY, 
                            Circuit Judges.  
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
ODELL WILLIS, 
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                           17‐47 
 
COUNTY OF ONONDAGA, 
                   Defendant‐Appellee, 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 


                                        1
FOR PLAINTIFF‐APPELLANT:                     K. FELICIA PITTS‐DAVIS, Law 
                                             Offices of K. Felicia Davis; Syracuse, 
                                             NY. 
 
FOR DEFENDANT‐APPELLEE:                      CAROL L. RHINEHART, of Counsel, 
                                             for Robert A. Durr, Onondaga 
                                             County Attorney; Syracuse, NY. 
 
       Appeal from a judgment of the United States District Court for the 
Northern District of New York (Suddaby, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court is 
AFFIRMED. 
        
       Odell Willis appeals from the judgment of the United States District Court 
for the Northern District of New York (Suddaby, J.) dismissing, on summary 
judgment, his Complaint against the County of Onondaga (the “County”).  Willis 
alleges that he suffered racial and sex discrimination while employed as a deputy 
sheriff at the Onondaga County sheriff’s office, and that the County failed to stop 
it.  The alleged misconduct included unwanted sexual touching and graphic 
sexual comments by “Sergeant B” and fellow deputies, racially hostile comments 
and actions by fellow deputies, and retaliation for filing a complaint of racial and 
sex discrimination.  Willis asserts six causes of action, including violations of 
Title VII, 42 U.S.C. § 1981, and the New York State Human Rights Law.  We 
assume the parties’ familiarity with the underlying facts, the procedural history, 
and the issues presented for review. 
        
       We review de novo a grant of summary judgment, VKK Corp. Nat’l v. 
Football League, 244 F.3d 114, 118 (2d Cir. 2001), “view[ing] the evidence in the 
light most favorable to the party opposing summary judgment, . . . draw[ing] all 
reasonable inferences in favor of that party, and . . . eschew[ing] credibility 
assessments.”  Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 
2004) (internal quotation marks omitted).  Summary judgment is appropriate if 
there is no genuine issue of material fact and the moving party is entitled to 
judgment as a matter of law.  Fed. R. Civ. P. 56. 



                                         2
        
       To prevail on a hostile work environment claim under Title VII, a plaintiff 
must show that “the discriminatory harassment was sufficiently severe or 
pervasive to alter the conditions of the victimʹs employment and create an 
abusive working environment, and that a specific basis exists for imputing the 
objectionable conduct to the employer.”  Tolbert v. Smith, 790 F.3d 427, 439 (2d 
Cir. 2015) (internal quotation marks omitted).  If the alleged harasser supervises 
the plaintiff, the objectionable conduct is imputed to the employer.  Burlington 
Indus., Inc. v. Ellerth, 524 U.S. 742, 765 (1998).  The employer may assert an 
affirmative defense by establishing (1) “that the employer exercised reasonable 
care to prevent and correct promptly any . . . harassing behavior” and (2) “that 
the plaintiff employee unreasonably failed to take advantage of any preventive 
or corrective opportunities provided by the employer or to avoid harm 
otherwise.”  Id.  If the alleged harasser is a coworker, the plaintiff must show that 
the employer “either provided no reasonable avenue for complaint or knew of 
the harassment but did nothing about it.”  Whidbee v. Garzarelli Food 
Specialties, Inc., 223 F.3d 62, 72 (2d Cir. 2000). 
        
       As an initial matter, Willis contends that the district court failed to 
consider certain instances of misconduct.  Willis assumes that the court deemed 
them time‐barred because they pre‐dated August 7, 2013, the statutory cut‐off 
date 300 days prior to the filing of the EEOC complaint, and Willis argues that 
the continuing violation doctrine revives these claims.  However, the district 
court in fact concluded that Willis was relitigating them, because he could have 
(but did not) raise the claims in a prior action involving the same parties, which 
resulted in an adjudication on the merits.  See Special App’x 31; TechnoMarine 
SA v. Giftports, Inc., 758 F.3d 493, 499 (2d Cir. 2014).  Willis does not address 
why claim preclusion does not therefore bar consideration of these instances of 
misconduct. 
        
       The record shows that the County took reasonable care to prevent 
discriminatory behavior and provided a reasonable avenue for complaints.  The 
sheriff’s office had policies forbidding racial and sexual harassment; all deputy 
sheriffs received yearly diversity training that explains the office’s policies; and 
both Willis and his alleged harassers received training on the issue of 
harassment.  Willis argues that he did not report certain instances of misconduct 



                                          3
because he feared reprisal by Lieutenant Raus; but he also testified that 
Lieutenant Greco had “an open door” and that Willis felt comfortable talking to 
him.  App’x 198.  Furthermore, Willis’ fear of reprisal did not stop him from 
complaining about incidents of misconduct to individuals both inside and 
outside of the sheriff’s office during the same time period.  App’x 198‐202. 
         
        The record also shows that the sheriff’s office investigated Willis’ 
complaints of misconduct when he chose to report them.  For instance, when 
Willis complained that someone had torn down his poster of Martin Luther King 
from his locker, Sergeant Marshall replaced the poster and addressed the matter 
at roll call.  When Sergeant Marshall heard a racial slur broadcast over a deputy’s 
cellphone, he immediately addressed the matter and issued a disciplinary 
supervisor’s memorandum.  When Willis complained about seeing a photograph 
of a deputy handcuffed inside a shopping cart, the matter was investigated and 
supervisor’s memoranda were issued.  When Willis complained that “Deputy A” 
had punched him in the leg to give him a “Charlie horse,” the sheriff’s office 
investigated and issued a supervisor’s memorandum. 
         
        As to Sergeant B, the complaints were investigated by Sergeant Marshall 
and Lieutenant Raus.  Willis argues that the sheriff’s office did not follow its own 
policy to have the Professional Standards Unit (“PSU”) conduct the 
investigation; but Willis testified that he was interviewed by the PSU regarding 
his complaints about Sergeant B.  And there is no record evidence to support 
Willis’ assertion that these investigations were biased. 
         
        Despite having knowledge of the complaint procedure in the sheriff’s 
office, Willis did not complain about witnessing Deputy A giving the so‐called 
“Polish handshake” to other deputies and feeling re‐victimized as a result, and 
there is no evidence in the record that other supervisors were aware of these 
incidents.  Accordingly, the County cannot be held liable under Title VII for this 
conduct because it did not have knowledge that it occurred.  
         
        As to Willis’ argument that the sheriff’s office did not exercise reasonable 
care to prevent harassment because he was continuously partnered with Deputy 
A, Willis testified that he was paired with a different deputy and that prior to his 
partnership with Deputy A the individuals he worked with varied. 



                                         4
        
       Finally, Willis argues that the district court should not have dismissed his 
retaliation claim.  Willis’ Complaint asserts six causes of action, none of which 
was a claim for retaliation: he mentioned the word “retaliate” only twice, App’x 
608‐09 (Compl. ¶ 21), but omitted “retaliation” from the Causes of Action section 
of the Complaint, leading the County and the district court to conclude 
reasonably that Willis had chosen not to assert the claim. 
        
       We have considered Willis’ remaining arguments and conclude that they 
are without merit.  The judgment of the district court is AFFIRMED. 
        
                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 




                                         5